Day, J.
— There are two classes of persons who are entertained by innkeepersffor reward, guests and boarders.
Upon the goods of the former the innkeeper has a lien, but upon those of the latter he has not. 2 Parsons (5th ed.), 150, and cases cited.
It is not pertinent to this case to consider under what circumstances a person falls within the one or the other of these classes. The only question now presented is: Does the answer show that plaintiff remained with defendant in the character of a boarder, and not in the capacity of a guest %
The allegation of the answer is that the plaintiff hoarded with defendant. Boarded is the imperfect tense of the verb board, which means, to receive food as a lodger, or without lodgings, for a compensation. A lodger is one who lives at board, or in a hired room, or who has a bed in another’s house for a night. Webster’s Dictionary. The allegation that plaintiff boarded with defendant- is merely an averment that he received food from defendant for a compensation. The answer does not state whether he received this food as a boarder or as a guest. Under the allegations of the answer he may have received it in either capacity. And the answer being thus uncertain, might have been vulnerable to a motion for a more specific statement.
But as it does not appear upon the face of the answer that plaintiff was entertained as a boarder, the answer does not state facts which avoid the cause of action, and the demurrer was properly overruled.
The answer also alleges that plaintiff boarded with defendant “ for the space of about eight weeks.” But mere duration of time does not determine one’s character as a guest or a boarder. See 2 Parsons on Contracts (5th ed.), pages 150-152, and cases cited. Shoecraft v. Bailey, 25 Iowa, 553.
Affirmed.